 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    THE BANK OF NEW YORK MELLON,                          Case No. 2:16-cv-02179-JAD-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    D’ANDREA COMMUNITY ASSOCIATION,
      et al.,
10
                             Defendants.
11

12

13          Presently before the court is attorney Steven Loizzi’s motion to withdraw as counsel for

14   Alessi & Koenig, LLC (ECF No. 39), filed on August 23, 2018. The motion is unopposed. For

15   good cause shown, the motion is GRANTED.

16          It appears that Alessi & Koenig, through the bankruptcy trustee and her attorney, does not

17   intend to participate further in this case. See ECF No. 39 at 20-21 (correspondence related to

18   other cases instructing that “defaults may be taken”). To the extent that is not true, a notice so

19   indicating must be filed within 14 days. Otherwise, the parties may seek appropriate relief

20   regarding Alessi & Koenig’s non-participation.

21          IT IS SO ORDERED.

22

23          DATED: October 24, 2018

24

25                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
